Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 2-3, 5-12 and 15-21 are pending.  Claims 2-3, 5-11 and 20-21 are the subject of this FINAL Office Action.  Claims 15-21 are new.  Claims 12 and 15-19 are withdrawn.

Election/Restrictions
Applicant’s elected 10% w/v guandine (1M), 20% w/v guanidine (2M) and silica particles in the Reply filed 01/05/20222.  Thus, this embodiment of the very broad genus of claim 2 is examined.  New claims 15-19 are withdrawn a non-elected species of guanidine concentrations different from the elected species.

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-11 and 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over CONRAD (US 2005/0059024).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize familiar guanidine (iso)thiocyanate concentrations in buffers, and include silica particles in convenient kits with such buffers with a reasonable expectation of success.
As to claims 2 and 5-11, CONRAD teaches kits comprising components for any of the disclosed methods (paras. 0043, 0049), including the method disclosed in Examples 8-9.  Examples 8-9 teach guanidinium isothiocyanate lysing solutions of 1M (10% w/v) and 2M (20% w/v) (Examples 8-9, para. 0026).  CONRAD uses silica solid supports in Examples 8-9 (silica glass-fiber filters; para. 0032).  CONRAD also explicitly teaches that silica particles can be used for extraction with the disclosed guanidinium isothiocyanate lysing solutions (paras. 0010, 0032, 0091, claims 30, 33).  In other words, at the least CONRAD renders the combination of the disclosed guanidinium isothiocyanate lysing solutions with silica solid supports into a kit obvious because CONRAD teaches that silica was a known substitute for the solid supports of Examples 8-9.  Claim 10 recites an intended use of the claimed kit and fails to distinguish the kit and its components/solutions over CONRAD.
CONRAD does not explicitly teach that the solutions of Examples 8-9 are combined into a kit.  However, CONRAD makes clear that “It is contemplated that any embodiment discussed herein can be implemented with respect to any method or composition of the invention, and vice versa” (para. 0049); “compositions and kits of the invention can be used to achieve methods of the invention” (para. 0049); and “any of the compositions discussed above can be included with any other composition discussed above for inclusion in a kit” (para. 0043).  Thus, CONRAD explicitly suggests to combine the solutions of Examples 8-9 (and any other solutions discussed in CONRAD) into familiar kit format.
	CONRAD also explains that
[f]rom these series [Examples 8-9], it is demonstrated that differences exist in the behavior of the differently-sized RNA species, such that by manipulating both salt and ethanol concentration the binding of quite restricted size ranges of RNA molecules can be achieved, indicating more refined size-fractionation procedures can be performed

(para. 0152).  Thus, CONRAD demonstrates that optimizing concentrations and ratios of chaotrope and alcohol in lysis solutions was a matter of routine optimization to achieve nucleic acid binding and elution based on size.
As to claim 3, CONRAD teaches wash buffer (paras. 0035, claims 21-25) and elution solutions with pH 7-8.5 (common EDTA elution pH 8; paras. 0036, 0044, 0115, 0126, 0137, 0148).  Although Examples 8-9 do not explicitly state that this EDTA elution was used, yet a skilled artisan of ordinary creativity would have been motivated to use this very common elution solution with the silica columns disclosed in CONRAD as explicitly stated throughout CONRAD.
	As to claims 20-21, CONRAD teaches first and second wash solutions with both alcohol and guanidinium isothiocyanate (paras. 0035, 0044, 0115, claims 21-25). Although CONRAD does not explicitly teach a kit with the combination the first wash buffer comprises 2 M guanidine (iso)thiocyanate and 67% ethanol, the second wash buffer comprises 1 M guanidine (iso)thiocyanate and 83% ethanol, the third wash buffer comprises 100% ethanol, yet CONRAD teaches that such ratios and concentrations can be easily optimized based on the application.  
	After a lysate is applied or mixed with a solid support, the material may be washed with a solution. In some embodiments, a mineral or polymer support is washed with a first wash solution after applying the lysate to the mineral or polymer support. In further embodiments, a wash solution comprises a chaotropic or reducing agent. The chaotropic agent is guanidinium in some wash solutions. A wash solution includes alcohol in some embodiments of the invention, and in some cases, it has both alcohol and guanidinium. It is further contemplated that methods of the invention involve 1, 2, 3, 4, 5 or more washes with a wash solution. The wash solution used when more than one washing is involved may be the same or different. In some embodiments, the wash solutions have the same components but in different concentrations from each other. It is generally understood that molecules that come through the material in a wash cycle are discarded

(para. 0035).  Thus, CONRAD demonstrates that optimizing concentrations and ratios of chaotrope and alcohol in lysis solutions was a matter of routine optimization to achieve nucleic acid binding and elution based on size.
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize familiar guanidine (iso)thiocyanate concentrations in buffers, and include silica particles in convenient kits with such buffers with a reasonable expectation of success

Prior Art
The following prior art is pertinent: WO 0106016A; US 20060057566; US 7074916; US20020177139; US 20070065853; US 20080293043; US 7683035; US 20060078923; US 20040086866; US 20060177836; US 20070015178; US 20080003585; US 20080096191; US 20080124728; US 7432055; US 7482122; US 20090130673; US 5610284; US 20050053942; US 20050175711; US 20060177836; US 20060275773; US 20080160528; US 7683035.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637